DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 07th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 26, 30, 31, and 34 were amended; claims 21-25 and 29 were cancelled. Claims 1, 26-28, and 30-34 are currently pending.
Reasons for Allowance
Claims 1, 26-28, and 30-34 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to incorporate the features of former allowable claim 29, which includes limitations of intervening claims 21-25. The reasons for allowance of former claim 29 were indicated in the previous Office Action.
Claim 34 has been amended to incorporate the features of former allowable claim 39, which includes limitations of intervening claims 35-38. The reasons for allowance of former claim 39 were indicated in the previous Office Action.
Claims 26-28 and 30-33 are dependent from allowable claim 1, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.